DETAILED ACTION
This action is in response to the claims filed 02/11/2022 for application 16/254,037. Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 are amended and claims 3, 7, 10, 14, and 17 are canceled. Thus, claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.
 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/15/2022, 5/16/2022, 05/25/2022, 06/14/2022, and 07/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. ("DESIRE: Distant Future Prediction in Dynamic Scenes with Interacting Agents" cited by Applicant in the IDS filed 04/19/2019, hereinafter "Lee") in view of Kim et al. ("Motion Fields to Predict Play Evolution in Dynamic Sport Scenes" cited by Applicant in the IDS filed 04/19/2019, hereinafter "Kim") and further in view of Wei et al. ("Modelling and Predicting Adversarial Behaviour using Large Amounts of Spatiotemporal Data", hereinafter "Wei").

Regarding claim 1, Lee teaches A method of predicting multi-agent location (Abstract), comprising: 
projecting, by the computing system, a future location of each agent of the plurality of agents on the playing surface by (“A static or moving observer is also considered as an instance of an agent. We formulate future prediction as determining the locations of agents at various instants in the future, relying solely on observations of the past states of the scene, in the form of agent trajectories and scene context derived from image-based features or other sensory data if available.” [pg. 2, left col, top para]): 
encoding, by a first encoder of a conditional variational autoencoder (See abstract, model is employed as a conditional variational autoencoder), the agent coordinate data for the plurality of sequences to generate a first encoded data set, 
encoding, by a second encoder of the conditional variational autoencoder, the identity information for each agent to generate a second encoded data set (“Firstly, the past and future trajectories of an agent i, Xi and Yi respectively, are encoded through two RNN encoders with separate set of parameters (i.e., RNN Encoder1 and RNN Encoder2 in Fig. 2)” [pg. 4, § Train phase, ¶1; Lee teaches a first encoder and second encoder; See further 4.1 for coordinate data; note: Kim is used to teach the identity information as cited below]), and 
predicting, by the conditional variational autoencoder, one or more paths each agent of the plurality of agents is likely to take based at least on the first encoded data set and the second encoded data set for a plurality of sporting events (“Figure 1. (a) A driving scenario: The white van may steer into left or right while trying to avoid a collision to other dynamic agents. DESIRE produces accurate future predictions (shown as blue paths) by tackling multi-modaility of future prediction while accounting for a rich set of both static and dynamic scene contexts. (b) DESIRE generates a diverse set of hypothetical prediction samples, and then ranks and refines them through a deep IOC network.” [pg. 1, Figure 1; See also Fig. 2 discloses the framework using first/second encoded data]), the conditional variational autoencoder trained using historical location data of each agent (“Lastly, the module receives iterative feedbacks from regressed predictions and keeps adjusting so that it produces precise predictions at the end. The model is illustrated in the right side of Fig. 2. During the process, we combine 1) past motion history through the embedding vector HX, 2) semantic scene context through a CNN with parameters ρ, and 3) interaction among multiple agents by using interaction features (Sec. 3.3)” [pg. 5, § 3.2. IOC-based Ranking Refinement]) and
However Lee fails to explicitly teach receiving, by a computing system, tracking data from a tracking system positioned remotely in a venue hosting a sporting event, the tracking data comprising agent coordinate data for a plurality of sequences of agent movement for a plurality of agents on a playing surface during the sporting event
accessing, by the computing system, identity information for each agent of the plurality of agents, the identity information comprising at least one of agent name, agent team, and agent position
Kim teaches receiving, by a computing system, tracking data from a tracking system positioned remotely in a venue hosting a sporting event, the tracking data comprising agent coordinate data (See § 2. Last para “x is in the coordinate space of a top-view (ground field).”) for a plurality of sequences of agent movement for a plurality of agents on a playing surface during the sporting event (“The first step in constructing a motion field is extracting tracks of individual players on the field. While single camera tracking is possible for soccer, and could be useful for our approach, for this work, we have decided to rely on more robust multiple player tracking using multiple views.” [pg. 841, § 2. Motion Field Construction from Video, ¶1; motion tracking during soccer game corresponds to a tracking system positioned remotely in a venue for a sporting event]);
accessing, by the computing system, identity information for each agent of the plurality of agents, the identity information comprising at least one of agent team (“We collected a data set by recording a soccer match between a local college team and a local amateur team using three synchronized HD cameras.” [pg. 844, 4. Results and Evaluation, ¶1; See further acknowledgements]), and agent position (“In this work, we specifically focus on the sport of soccer (i.e. football). For example, consider the soccer scene in Fig. 1, which demonstrates play evolution. The goalkeeper passes the ball to a nearby defender (top), but one of the offensive players sees an opportunity to intercept/steal the ball” [pg. 840, right col, ¶2]);
generating, by the computing system, a graphical representation of the future location of each agent on the playing surface (“Examples of how players movement indicates play evolution in a dynamic sport scene. The motion field on the ground is denoted as white arrows, and the locations where play evolution is predicted are denoted as red iso-contours. Ball location is highlighted with a circle. Top: The goalkeeper passes the ball to the last defender (red box) while an offender (yellow box) is moving to intercept him. Bottom: One second (30 frames) later, at the moment of interception (position 1), the goalkeeper and another defender (yello boxes) are moving in the direction of position 2. This indicates the possible location of a future event.” [pg. 840, Figure 1 shows a graphical representation]).
Lee and Kim are both in the same field of endeavor of using machine learning algorithms/neural networks for motion tracking. Lee discloses a method for predicting future locations of multiple interacting agents. Kim discloses a sports motion tracking using motion fields. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the conditional variational autoencoder of Lee by integrating the sports motion tracking data of Kim. Autoencoders used for predicting future paths is well-known in machine learning, thus integrating sports tracking would be adapting a known subject to a new field. One would have been motivated to make this modification in order to detect player movement during a sporting event. [pg. 840, §1. Introduction, Kim]
However, Lee/Kim fails to explicitly teach the identity information comprising at least one of agent name
Wei teaches the identity information comprising at least one of agent name (“In Pre-Game Adaptation, a UBM is first trained to model a player’s global behaviour. The train sets consist of all shots from this player’s matches regardless of opponents. Next, held-out data are collected from two matches from previous tournaments. These matches were arguably the nearest examples to the Australian Open conditions in the library: 1) Djokovic vs Nadal at a previous hard-court tournament, and 2) Federer vs Nadal at a previous grass court tournament. Finally, the UBM is adapted to these matches using above algorithms” [pg. 40-41, bottom para])
Lee, Kim, and Wei are all in the same field of endeavor of motion tracking and thus are analogous. Lee discloses a method for predicting future locations of multiple interacting agents. Kim discloses a sports motion tracking using motion fields. Wei discloses modeling and predicting adversarial behavior with large spatiotemporal data in sports. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lee/Kim teachings to provide identity information comprising an agent’s name as taught by Wei. One would have made this modification in order to yield predictable results. 

Regarding claim 2, Lee/Kim/Wei teaches The method of claim 1, however fails to explicitly teach further comprising: pre-processing, by the computing system, the tracking data by aligning agent tracks using a tree-based role alignment.
Wei teaches further comprising: pre-processing, by the computing system, the tracking data by aligning agent tracks using a tree-based role alignment (Section 5.1 Para 3: “This alignment essentially explains which position a player is in relative to his/her teammates in each frame – which is denoted as player role in this thesis.” Section 6.5.1 Para 1: “It also has good local-feature space adaptivity via randomly splitting the feature space at multiple levels of each tree. An individual model is learned for each player” Section 6.7 Para 1: “This preprocessing step is described via Fig. 6.16. In this example, the player detector has detected six candidates for the team of interest (blue team). The goal is to assign role labels to these detections.” Section 5.4 Para 1: “This chapter proposed the use of “role assignment” to align multi-agent trajectory data to discover unique team style and tactics in soccer.” Fig. 6.16 shows role alignment or assignment of multi-agents. As part of pre-processing. A tree-based model is also used to represent feature space.).
Same motivation to combine the teachings of Lee/Kim/Wei as claim 1.

Regarding claim 4, Lee/Kim/Wei teaches The method of claim 1, further where Lee further teaches comprising: generating, by a variation module of the conditional variational autoencoder, a sample of a random latent variable based on the second encoded data set (“Essentially, a CVAE introduces stochastic latent variables zi that are learned to encode a diverse set of predictions Yi given input Xi, making it suitable for modeling one-to-many mapping. During training, Qφ(zi |Yi , Xi) is learned such that it gives higher probability to zi that is likely to produce a reconstruction Yˆ i close to actual prediction given the full context Xi and Yi . At test time zi is sampled randomly from the prior distribution and decoded through the decoder network to produce a prediction hypothesis. This enables probabilistic inference which serves to handle multi-modalities in the prediction space” [pg. 3, left col top para; See further “Upon successful training, the target distribution is learned in the latent variable zi, which allows one to draw a random sample zi from a Gaussian distribution to reconstruct Yi at test time]).

Regarding claim 5, Lee/Kim/Wei teaches The method of claim 4, where Lee further teaches wherein, the variation module predicts a mean and standard deviation of a latent variable distribution based on the second encoded data set (“Firstly, the past and future trajectories of an agent i, Xi and Yi respectively, are encoded through two RNN encoders with separate set of parameters (i.e., RNN Encoder1 and RNN Encoder2 in Fig. 2). The resulting two encodings, HXi and HYi, are concatenated and passed through one fully connected (f c) layer with a non-linear activation (e.g., relu). Two side-by-side fc layers are followed to produce both the mean µzi and the standard deviation σzi over zi.” [pg. 4, § Train phase, ¶1]).

Regarding claim 6, Lee/Kim/Wei teaches The method of claim 4, where Lee further teaches further comprising:
inferring, by a decoder, a location of each agent based on the sample of the random latent variable, the first encoded data set, and the second encoded data set (“At test time zi is sampled randomly from the prior distribution and decoded through the decoder network to produce a prediction hypothesis.” [pg. 4, § 3.1. left col, top para; the prediction hypothesis would correspond to a future location of the agent. See pg. 4, Fig 2. And § Train phase for first/second encoded datasets: “: Firstly, the past and future trajectories of an agent i, Xi and Yi respectively, are encoded through two RNN encoders with separate set of parameters]).

Regarding claim 8, Lee teaches A system, comprising: 
a processor; and a memory having programming instructions stored thereon, which, when executed by the processor, performs one or more operations, comprising (“But predicting the future in many computer vision tasks is inherently riddled with uncertainty (see Fig. 1)” [pg. 1, right col, top para; computer vision tasks implies use of computers):
projecting, a future location of each agent of the plurality of agents on the playing surface by (“A static or moving observer is also considered as an instance of an agent. We formulate future prediction as determining the locations of agents at various instants in the future, relying solely on observations of the past states of the scene, in the form of agent trajectories and scene context derived from image-based features or other sensory data if available.” [pg. 2, left col, top para]): 
encoding, by a first encoder of a conditional variational autoencoder (See abstract, model is employed as a conditional variational autoencoder), the agent coordinate data for the plurality of sequences to generate a first encoded data set, 
encoding, by a second encoder of the conditional variational autoencoder, the identity information for each agent to generate a second encoded data set (“Firstly, the past and future trajectories of an agent i, Xi and Yi respectively, are encoded through two RNN encoders with separate set of parameters (i.e., RNN Encoder1 and RNN Encoder2 in Fig. 2)” [pg. 4, § Train phase, ¶1; Lee teaches a first encoder and second encoder; See further 4.1 for coordinate data; note: Kim is used to teach the identity information as cited below]), and 
predicting, by the conditional variational autoencoder, one or more paths each agent of the plurality of agents is likely to take based at least on the first encoded data set and the second encoded data set for a plurality of sporting events (“Figure 1. (a) A driving scenario: The white van may steer into left or right while trying to avoid a collision to other dynamic agents. DESIRE produces accurate future predictions (shown as blue paths) by tackling multi-modaility of future prediction while accounting for a rich set of both static and dynamic scene contexts. (b) DESIRE generates a diverse set of hypothetical prediction samples, and then ranks and refines them through a deep IOC network.” [pg. 1, Figure 1; See also Fig. 2 discloses the framework using first/second encoded data]), the conditional variational autoencoder trained using historical location data of each agent (“Lastly, the module receives iterative feedbacks from regressed predictions and keeps adjusting so that it produces precise predictions at the end. The model is illustrated in the right side of Fig. 2. During the process, we combine 1) past motion history through the embedding vector HX, 2) semantic scene context through a CNN with parameters ρ, and 3) interaction among multiple agents by using interaction features (Sec. 3.3)” [pg. 5, § 3.2. IOC-based Ranking Refinement]) and
However Lee fails to explicitly teach receiving, by a computing system, tracking data from a tracking system positioned remotely in a venue hosting a sporting event, the tracking data comprising agent coordinate data for a plurality of sequences of agent movement for a plurality of agents on a playing surface during the sporting event
accessing, by the computing system, identity information for each agent of the plurality of agents, the identity information comprising at least one of agent name, agent team, and agent position
Kim teaches receiving, by a computing system, tracking data from a tracking system positioned remotely in a venue hosting a sporting event, the tracking data comprising agent coordinate data (See § 2. Last para “x is in the coordinate space of a top-view (ground field).”) for a plurality of sequences of agent movement for a plurality of agents on a playing surface during the sporting event (“The first step in constructing a motion field is extracting tracks of individual players on the field. While single camera tracking is possible for soccer, and could be useful for our approach, for this work, we have decided to rely on more robust multiple player tracking using multiple views.” [pg. 841, § 2. Motion Field Construction from Video, ¶1; motion tracking during soccer game corresponds to a tracking system positioned remotely in a venue for a sporting event]);
accessing, by the computing system, identity information for each agent of the plurality of agents, the identity information comprising at least one of agent team (“We collected a data set by recording a soccer match between a local college team and a local amateur team using three synchronized HD cameras.” [pg. 844, 4. Results and Evaluation, ¶1; See further acknowledgements]), and agent position (“In this work, we specifically focus on the sport of soccer (i.e. football). For example, consider the soccer scene in Fig. 1, which demonstrates play evolution. The goalkeeper passes the ball to a nearby defender (top), but one of the offensive players sees an opportunity to intercept/steal the ball” [pg. 840, right col, ¶2]);
generating, by the computing system, a graphical representation of the future location of each agent on the playing surface (“Examples of how players movement indicates play evolution in a dynamic sport scene. The motion field on the ground is denoted as white arrows, and the locations where play evolution is predicted are denoted as red iso-contours. Ball location is highlighted with a circle. Top: The goalkeeper passes the ball to the last defender (red box) while an offender (yellow box) is moving to intercept him. Bottom: One second (30 frames) later, at the moment of interception (position 1), the goalkeeper and another defender (yello boxes) are moving in the direction of position 2. This indicates the possible location of a future event.” [pg. 840, Figure 1 shows a graphical representation]).
Lee and Kim are both in the same field of endeavor of using machine learning algorithms/neural networks for motion tracking. Lee discloses a method for predicting future locations of multiple interacting agents. Kim discloses a sports motion tracking using motion fields. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the conditional variational autoencoder of Lee by integrating the sports motion tracking data of Kim. Autoencoders used for predicting future paths is well-known in machine learning, thus integrating sports tracking would be adapting a known subject to a new field. One would have been motivated to make this modification in order to detect player movement during a sporting event. [pg. 840, §1. Introduction, Kim]
However, Lee/Kim fails to explicitly teach the identity information comprising at least one of agent name
Wei teaches the identity information comprising at least one of agent name (“In Pre-Game Adaptation, a UBM is first trained to model a player’s global behaviour. The train sets consist of all shots from this player’s matches regardless of opponents. Next, held-out data are collected from two matches from previous tournaments. These matches were arguably the nearest examples to the Australian Open conditions in the library: 1) Djokovic vs Nadal at a previous hard-court tournament, and 2) Federer vs Nadal at a previous grass court tournament. Finally, the UBM is adapted to these matches using above algorithms” [pg. 40-41, bottom para])
Lee, Kim, and Wei are all in the same field of endeavor of motion tracking and thus are analogous. Lee discloses a method for predicting future locations of multiple interacting agents. Kim discloses a sports motion tracking using motion fields. Wei discloses modeling and predicting adversarial behavior with large spatiotemporal data in sports. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lee/Kim teachings to provide identity information comprising an agent’s name as taught by Wei. One would have made this modification in order to yield predictable results. 
Regarding claims 9 and 11-13, they are substantially similar to claims 2 and 4-6 are rejected in the same manner, the same art, and reasoning applying.

Regarding claim 15, Lee teaches A non-transitory computer readable medium including one or more sequences of instructions that, when executed by one or more processors causes a computing system to perform operations comprising (“But predicting the future in many computer vision tasks is inherently riddled with uncertainty (see Fig. 1)” [pg. 1, right col, top para; computer vision tasks implies use of computers):
projecting, a future location of each agent of the plurality of agents on the playing surface by (“A static or moving observer is also considered as an instance of an agent. We formulate future prediction as determining the locations of agents at various instants in the future, relying solely on observations of the past states of the scene, in the form of agent trajectories and scene context derived from image-based features or other sensory data if available.” [pg. 2, left col, top para]): 
encoding, by a first encoder of a conditional variational autoencoder (See abstract, model is employed as a conditional variational autoencoder), the agent coordinate data for the plurality of sequences to generate a first encoded data set, 
encoding, by a second encoder of the conditional variational autoencoder, the identity information for each agent to generate a second encoded data set (“Firstly, the past and future trajectories of an agent i, Xi and Yi respectively, are encoded through two RNN encoders with separate set of parameters (i.e., RNN Encoder1 and RNN Encoder2 in Fig. 2)” [pg. 4, § Train phase, ¶1; Lee teaches a first encoder and second encoder; See further 4.1 for coordinate data; note: Kim is used to teach the identity information as cited below]), and 
predicting, by the conditional variational autoencoder, one or more paths each agent of the plurality of agents is likely to take based at least on the first encoded data set and the second encoded data set for a plurality of sporting events (“Figure 1. (a) A driving scenario: The white van may steer into left or right while trying to avoid a collision to other dynamic agents. DESIRE produces accurate future predictions (shown as blue paths) by tackling multi-modaility of future prediction while accounting for a rich set of both static and dynamic scene contexts. (b) DESIRE generates a diverse set of hypothetical prediction samples, and then ranks and refines them through a deep IOC network.” [pg. 1, Figure 1; See also Fig. 2 discloses the framework using first/second encoded data]), the conditional variational autoencoder trained using historical location data of each agent (“Lastly, the module receives iterative feedbacks from regressed predictions and keeps adjusting so that it produces precise predictions at the end. The model is illustrated in the right side of Fig. 2. During the process, we combine 1) past motion history through the embedding vector HX, 2) semantic scene context through a CNN with parameters ρ, and 3) interaction among multiple agents by using interaction features (Sec. 3.3)” [pg. 5, § 3.2. IOC-based Ranking Refinement]) and
However Lee fails to explicitly teach receiving, by a computing system, tracking data from a tracking system positioned remotely in a venue hosting a sporting event, the tracking data comprising agent coordinate data for a plurality of sequences of agent movement for a plurality of agents on a playing surface during the sporting event
accessing, by the computing system, identity information for each agent of the plurality of agents, the identity information comprising at least one of agent name, agent team, and agent position
Kim teaches receiving, by a computing system, tracking data from a tracking system positioned remotely in a venue hosting a sporting event, the tracking data comprising agent coordinate data (See § 2. Last para “x is in the coordinate space of a top-view (ground field).”) for a plurality of sequences of agent movement for a plurality of agents on a playing surface during the sporting event (“The first step in constructing a motion field is extracting tracks of individual players on the field. While single camera tracking is possible for soccer, and could be useful for our approach, for this work, we have decided to rely on more robust multiple player tracking using multiple views.” [pg. 841, § 2. Motion Field Construction from Video, ¶1; motion tracking during soccer game corresponds to a tracking system positioned remotely in a venue for a sporting event]);
accessing, by the computing system, identity information for each agent of the plurality of agents, the identity information comprising at least one of agent team (“We collected a data set by recording a soccer match between a local college team and a local amateur team using three synchronized HD cameras.” [pg. 844, 4. Results and Evaluation, ¶1; See further acknowledgements]), and agent position (“In this work, we specifically focus on the sport of soccer (i.e. football). For example, consider the soccer scene in Fig. 1, which demonstrates play evolution. The goalkeeper passes the ball to a nearby defender (top), but one of the offensive players sees an opportunity to intercept/steal the ball” [pg. 840, right col, ¶2]);
generating, by the computing system, a graphical representation of the future location of each agent on the playing surface (“Examples of how players movement indicates play evolution in a dynamic sport scene. The motion field on the ground is denoted as white arrows, and the locations where play evolution is predicted are denoted as red iso-contours. Ball location is highlighted with a circle. Top: The goalkeeper passes the ball to the last defender (red box) while an offender (yellow box) is moving to intercept him. Bottom: One second (30 frames) later, at the moment of interception (position 1), the goalkeeper and another defender (yello boxes) are moving in the direction of position 2. This indicates the possible location of a future event.” [pg. 840, Figure 1 shows a graphical representation]).
Lee and Kim are both in the same field of endeavor of using machine learning algorithms/neural networks for motion tracking. Lee discloses a method for predicting future locations of multiple interacting agents. Kim discloses a sports motion tracking using motion fields. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the conditional variational autoencoder of Lee by integrating the sports motion tracking data of Kim. Autoencoders used for predicting future paths is well-known in machine learning, thus integrating sports tracking would be adapting a known subject to a new field. One would have been motivated to make this modification in order to detect player movement during a sporting event. [pg. 840, §1. Introduction, Kim]
However, Lee/Kim fails to explicitly teach the identity information comprising at least one of agent name
Wei teaches the identity information comprising at least one of agent name (“In Pre-Game Adaptation, a UBM is first trained to model a player’s global behaviour. The train sets consist of all shots from this player’s matches regardless of opponents. Next, held-out data are collected from two matches from previous tournaments. These matches were arguably the nearest examples to the Australian Open conditions in the library: 1) Djokovic vs Nadal at a previous hard-court tournament, and 2) Federer vs Nadal at a previous grass court tournament. Finally, the UBM is adapted to these matches using above algorithms” [pg. 40-41, bottom para])
Lee, Kim, and Wei are all in the same field of endeavor of motion tracking and thus are analogous. Lee discloses a method for predicting future locations of multiple interacting agents. Kim discloses a sports motion tracking using motion fields. Wei discloses modeling and predicting adversarial behavior with large spatiotemporal data in sports. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lee/Kim teachings to provide identity information comprising an agent’s name as taught by Wei. One would have made this modification in order to yield predictable results. 

Regarding claims 16 and 18-20, they are substantially similar to claims 2 and 4-6 are rejected in the same manner, the same art, and reasoning applying.

Response to Arguments
Applicant's arguments filed 02/11/2022 regarding the prior arts of Liang and Wei failing to explicitly teach the claimed elements of claim 1 has been considered but are moot because the limitations presented in the argument are now taught by the newly presented arts of Lee and Kim in addition to Wei. Please see the updated 103 rejection above.

Applicant’s arguments with respect to the rejections of the dependent claims have been fully considered but they are not persuasive as they rely upon the allowability of the independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122